          Case 1:19-cv-07136-LLS Document 68 Filed 05/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-cv-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,                          MOTION FOR WITHDRAWAL
 NBCUNIVERSAL MEDIA, LLC,                                OF ATTORNEY JONATHAN S.
 UNIVERSAL TELEVISION LLC, and OPEN                      SIDHU
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


       Pursuant to Rule 1.4 of the Local Civil Rules of the United States Courts for the Southern

and Eastern Districts of New York, I, Jonathan S. Sidhu, hereby move this Court for an Order

permitting withdrawal of counsel Jonathan S. Sidhu for Plaintiffs in the above-captioned action.

Withdrawal is sought due to my departure from employment at Williams & Connolly LLP.

Plaintiffs continue to be represented by all other Williams & Connolly LLP attorneys of record

identified on the CM/ECF docket. A declaration in support of this motion is attached.



Date: May 26, 2020                                  Respectfully submitted,



                                                       /s/ Jonathan S. Sidhu
                                                    Jonathan S. Sidhu
                                                    WILLIAMS & CONNOLLY LLP
                                                    725 Twelfth Street, N.W.
                                                    Washington, DC 20005
Case 1:19-cv-07136-LLS Document 68 Filed 05/26/20 Page 2 of 3




                                 650 Fifth Avenue
                                 Suite 1500
                                 New York, NY 10019

                                 Tel.: (202) 434-5000
                                 Fax: (202) 434-5029
                                 jsidhu@wc.com
         Case 1:19-cv-07136-LLS Document 68 Filed 05/26/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record in this matter who are on the CM/ECF system.


                                                    /s/ Jonathan S. Sidhu
                                                    Jonathan S. Sidhu
